DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a final office action in response to communications received 04/06/2022. Claims 22, 29, 36 have been amended. Therefore, claims 22-41 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the Double Patenting rejections set forth in the previous office action. Terminal Disclaimer was filed and approved on 03/08/2022. The double patenting rejection is withdrawn.

Response to Arguments
Applicant’s arguments filed 04/06/2022 have been fully considered but they are moot in view of new grounds of rejections.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Laor (Pub. No. US 2008/0281680) in view of Heath (Pub. No. US 20130073336).

As per claims 22, 29, 36, Laor discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see par. 16-17), cause the apparatus to: receive, from a user device, a report type, report delivery information, and a promotion variable (…the commercial server system is responsive to access thereto by one of the client systems, and includes pointer code that points the client system to the promotion data representative of terms of the promotions in the datastore, to transfer the prometon term data to the client system…see par. 9…the promotion server system generates the promotion accounting report screen display…including date range input portion for selecting the date range of the desired accounting data for a particular promotion and report type selection for selecting the format of the accounting report….promotion server system generates promotion success screen display to include a promotion search portion…which enables the user to search for its promotions…based on a start date range and expiration data range of the promotion, the promotion identification number may also be searched…see par. 30-31); wherein the promotional system comprises one or more proprietary databases (…promotional server system includes a database for storing the promotions…see par. 16); collect, based on the report type and the promotion variable, relevant data regarding a plurality of promotions from one or more proprietary databases, wherein at least one promotion of the plurality of promotions is associated with control data (see par. 16). Laor does not explicitly disclose generate, based on the report delivery information and the relevant data, an analytical insight indicating suitability of the control data; and generate, based on the relevant data and the analytical insight, a customized report comprising the control data versus the promotion variable suitability such that the customized report is generated based at least in part on one or more of the report type, the report delivery information, and the promotion variable received form the user device. However Heath discloses generate, based on the report delivery information and the relevant data, an analytical insight indicating suitability of the control data (…generate categories based on the correlation criteria of the candidate company/brand/social/global link categories…analyzing the website network to determine the frequency of occurrence of each website in the network…see par. 335, 370- 372, 411-412); and generate, based on the relevant data and the analytical insight, a customized report comprising the control data versus the promotion variable suitability such that the customized report is generated based at least in part on one or more of the report type, the report delivery information, and the promotion variable received form the user device (330-332). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Laor in Heath for including the above limitations because one ordinary skill in the art would recognize it would further generate online location information data to provide improved customer perception regarding company’s products, services and promotions…see Heath, par. 8-10.



As per claims 23, 30, 37, the combination of Laor and Heath discloses wherein the at least one memory and the computer program code configured to, with the at least one processor, further cause the apparatus to: receive, from the user device, login credentials and a report coverage time range; validate that the report type and the report delivery information are accessible based on access rights associated with the login credentials; and output the report based on the report delivery information (Heath: see par. 278, 310). The motivation for claims 23, 30, 37 is the same motivation as in claims 22, 29, 36 above.


As per claims 24, 31, 38, the combination of Laor and Heath discloses wherein the promotion variable indicates one or more of a date range of data, a frequency with which results are updated, an experiment name, a statistical property, a specific input metric, a specific output metric, an experiment result, and an experiment conclusion (Laor: see par. 25).


As per claims 25, 32, 39, the combination of Laor and Heath discloses wherein the report coverage time range is determined based on a report coverage time range preference received from a report-requesting user profile, and wherein a desired delivery frequency is determined based on a delivery frequency preference and the report coverage time range preference are defined by distinct variables in a user report request associated with the report-requesting user profile (Heath: see par. 163-164, 310). The motivation for claims 25, 32, 39 is the same motivation as in claims 22, 29, 36 above.


As per claims 26, 33, 40, the combination of Laor and Heath discloses wherein the report includes the analytical insight, and wherein the analytical insight indicates one or more of a trend within the relevant data, a sample size, and an indication of statistical significance (Heath: see par. 121). The motivation for claims 26, 33, 40 is the same motivation as in claims 22, 29, 36 above.


As per claims 27, 34, the combination of Laor and Heath discloses wherein the report type indicates one or more of a subscription to a standardized report or a framework parameter (Heath: see par. 254). The motivation for claims 27, 34 is the same motivation as in claims 22, 29 above.


As per claims 28, 35, the combination of Laor and Heath discloses wherein the one or more proprietary databases comprises one or more of a promotional database, a historical database, or a user database (Laor: see par. 16).


As per claim 41, the combination of Laor and Heath discloses wherein the report type indicates one or more of a subscription to a standardized report or a framework parameter (see par. 254), and wherein the one or more proprietary databases comprises one or more of a promotional database, a historical database, or a user database (Laor: see par. 16). The motivation for claim 41 is the same motivation as in claims 36 above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to self-service design, scheduling, and delivery of user-defined reports regarding promotions.


Irani et al (Pub. No. US 2014/0052522); “Promotion Management Systems and Methods”;

-Teaches the insight that customers may wish to switch their devices from a cellular network to a lower-cost wireless network associated with a geographic location when they enter the geographic location…see par. 35.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499